Citation Nr: 1402947	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.


FINDINGS OF FACT

1. The January 2009 Board decision, which denied the Veteran's service connection claims for diabetes mellitus type II and prostate cancer, is final.

2. The evidence added to the record since the January 2009 Board decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the service connection claims for diabetes mellitus type II and prostate cancer.


CONCLUSION OF LAW

Evidence received since the January 2009 Board decision which denied entitlement to service connection for diabetes mellitus and prostate cancer is not new and material; the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In correspondence dated May 2009, VA notified the Veteran of what evidence was required to substantiate a claim for entitlement to service connection and to reopen a previously denied claim, and of his and VA's respective duties for obtaining such evidence.  Thus, the duty to notify has been satisfied. 

With regard to its duty to assist, VA has obtained the Veteran's service treatment records (STRs) and post-service treatment records.  The Veteran, nor his representative, has identified any additional evidence not already of record for which VA has a duty to attempt to obtain.  

The Board notes that the Veteran has not been afforded a VA examination.  However, VA is not required to obtain a medical opinion for a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Moreover, the Board finds that VA need not obtain a VA opinion on the issues of entitlement to service connection for diabetes mellitus and prostate cancer, as the evidence of record does not indicate that they may be related to active service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.  

II.  Analysis 

The Veteran's service connection claims for diabetes mellitus and prostate cancer were initially denied by the RO in an August 2005 rating decision.  The Veteran appealed the decision to the Board.  The Board denied the Veteran's service connection claims in January 2009.  On April 2009, the Veteran filed a claim to reopen. 

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether new and material evidence has been presented, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran's service connection claims for diabetes and prostate cancer were denied by the Board because the Veteran did not meet the criteria for presumptive service connection.  Specifically, there was no evidence that the Veteran served in the Republic of Vietnam, was exposed to ionizing radiation while serving in active duty, or was diagnosed with diabetes or prostate cancer within one year of separation.  The Board also noted that the Veteran was not entitled to direct service connection because there was no evidence of an in-service injury or nexus between his diagnoses and active service. 

Evidence following the Board's decision includes VA treatment records from October 2000 to November 2010, private treatment records, and an April 2009 letter from a VA nurse practitioner.  The April 2009 letter reiterates the Veteran's diagnosis of diabetes and further states that he underwent treatment for prostate cancer in 2000 and 2004.  Both VA and private treatment records show a medical history of prostate cancer and current treatment for diabetes. 

The Board finds that this evidence is not sufficient to reopen the Veteran's claims for service connection.  The VA treatment records, private treatment records, and April 2009 letter are new as they were not previously submitted; however, they are not material as they do not relate to an unestablished fact necessary to substantiate the Veteran's claims.  As stated above, the Board denied the Veteran's service connection claims because there was no evidence of service in the Republic of Vietnam, exposure to ionizing radiation while serving in active duty, diagnoses within the presumptive period, an in-service injury, or nexus.  The evidence does not pertain to any of these elements.  Instead, it merely shows that the Veteran has been diagnosed and treated for diabetes and prostate cancer, which the Board considered in its January 2009 decision.  The Board recognizes the Veteran's contentions that his diabetes and prostate cancer are related to service.  However, lay statements as to etiology are insufficient to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Veteran's service connection claims will not be reopened.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus type II, the appeal is denied.   

As new and material evidence has not been received to reopen the claim of entitlement to service connection for prostate cancer, the appeal is denied.   



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


